       Case 1:18-cv-00184-JAR Document 128         Filed 06/09/21   Page 1 of 2




          UNITED STATES COURT OF INTERNATIONAL TRADE

CANADIAN SOLAR INC., ET AL.,

                                  Plaintiffs and
                                  Consolidated       Before: Jane A. Restani, Senior
                                  Plaintiffs,                Judge
                    v.
                                                     Consol. Ct. No. 18-00184
UNITED STATES,

                                  Defendant,

       and,

SOLARWORLD AMERICAS INC.,

                                  Defendant-
                                  Intervenor.


                                      ORDER

      Upon consideration of the consent motion of Consolidated Plaintiffs,

Changzhou Trina Solar Energy Co., Ltd., Trina Solar (Changzhou) Science &

Technology Co., Ltd., Changzhou Trina Solar Yabang Energy Co., Ltd., Yancheng Trina

Solar Energy Technology Co., Ltd., Turpan Trina Solar Energy Co., Ltd., Hubei Trina

Solar Energy Co., Ltd., and Changzhou Trina PV Ribbon Materials Co., Ltd.

(collectively “Trina”) filed on June 4, 2021 to sever the member case , and all

papers and proceedings, it is:

      ORDERED that the consent motion is partially granted; and it is further
         Case 1:18-cv-00184-JAR Document 128     Filed 06/09/21   Page 2 of 2




      ORDERED that Changzhou Trina Solar Energy Co., Ltd. v. United States,

Ct. No. 18-00187 is severed from the above-captioned consolidated action; and it

is further

      ORDERED that Trina’s subject entries shall be liquidated in accordance

with the judgment entered in Changzhou Trina Solar Energy Co., Ltd. v. United

States, Ct. No. 18-00187, including all appeals which are already foregone, as

provided in Section 516A of the Tariff Act of 1930, as amended, 19 U.S.C.

§ 1516a(e) (2012).




                                      By:   ____________________________
                                            Jane A. Restani, Senior Judge

Dated:       ____________________
             New York, New York




                                        2
